           Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 1 of 13



                 &THE uNirrgorS,    i4I:4)ISTRICT COURT
                 FOR THE MIDDLE DISTRINT OF ALABAMA
   Mg JUL 1 3 P 1 9       SPAYINtitgiDNISION
 DEBRA P. A ET 11,             0          --
MONICAT'REYNOtbs,                Qlri;
  isigiDLE DISTRICT ic0
      Plaintiff,
                                                           Civil Action No.   1:20-cv-00492
vs.


HOUSTON COUNTY HEALTH CARE                                 JURY DEMAND
AUTHORITY d/b/a SOUTHEAST HEALTH,

      Defendant.


                                  COMPLAINT

                                L JURISDICTION

      1. This is a suit for relief from discriminatory demotion and termination of

employment instituted pursuant to the Arnericans with Disabilities Act, as amended,

42 U.S.C. §12101 et seq.("ADA");§504 ofthe Rehabilitation Act of 1973,29 U.S.C.

§791 et seq. ("the Rehabilitation Act"); Title VII of the Civil Rights Act of 1964, as

amended,42 U.S.C. §2000e et seq. ("Title VIr); and the Family and Medical Leave

Act, 29 U.S.C. §2601 et seq.("FMLA"). Jurisdiction of this Court exists pursuant

to 28 U.S.C. §§1331 and 1343(4).

      2.      Plaintiff Monica Reynolds ("Plaintiff') timely filed a charge of

discrimination against defendant Houston County Health Care Authority d/b/a

Southeast Health("Defendant')with the EqualEmployment Opportun ty Commission
        Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 2 of 13



within 180 days after the last act of discriminatory treatment. Plaintiff has further

filed this suit within 90 days after receipt of her right-to-sue letter issued from the

EEOC.

                                   II. PARTIES

      3. Plaintiff is a citizen of the United States over the age of nineteen and a

resident of Tarrant County, Texas.

      4 Defendant is a not-for-profit community health care system based in Dothan,

Houston County, Alabama. It is and was at all times relevant to this complaint an

employer as contemplated under the ADA,Title VII, and FMLA.

                          III. STATEMENT OF FACTS

      5. Plaintiff is female.

      6. Defendant owned and operated Southeast Health Medical Center in Dothan,

Alabama during the events relevant to this case.

      7. In 2010, Plaintiff became employed by Defendant at Southeast Health

Medical Center.

      8. Plaintiffs last position was Security Supervisor on third shift.

      9. Plaintiffs last supervisor was Steve Smith.

      10. Smith is male.




                                          2
           Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 3 of 13



         11. Plaintiff was involved in a motor vehicle accident in December of2018 and

another one in March of2019.

         12. As a result ofthe accidents, Plaintiff suffered bulging discs in her cervical

spine.

         13. In May of2019,Plaintiffapplied for intermittent FMLA leave for flare-ups

from this injury.

         14. Defendant approved the leave retroactive to March of 2019 and through

July 20,2019.

         15. After Plaintiff was approved for FMLA leave, Smith began to interfere

with Plaintifftaking leave and harassing her about it.

         16. In June of2019,Plaintiff complained to Defendant's FMLA Coordinator,

Laurie Skipper, about Smith doing so.

         17. Smith continued to interfere with and harass Plaintiff about taking FMLA

leave into July.

         18. On or about August 28,2019, Smith and his supervisor, Vice-President of

Support Services Meredith Holland, gave Plaintiff a final written warning and

demoted her to Security Officer on second shift.

         19. The discipline and demotion were based on the claim that Plaintiff had

failed to provide standby to a psychiatric patient on August 9, 2019.


                                             3
         Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 4 of 13



      20. The claim was false and pretextual.

      21. Plaintiff told Smith and Holland that she had not refused to sit with the

patient but had only asked for an opportunity to take needed medication that was

prescribed for her spinal injury.

      22. The demotion would have resulted in a 20% pay cut to Plaintiff.

      23. Further, Plaintiff was unable to work second shift due to child care

obligations.

      24. Smith knew this.

      25. Plaintiff stated to Smith and Holland that she could not work second shift

and that Smith was aware ofthat.

      26. Plaintiff was not given any alternative to taking the demotion and working

second shift.

      27. Due to the pay cut and hours she could not work, Plaintiff had no choice

but to resign and did so.

      28. Plaintiff was replaced with a male who had just become eligible to be made

a supervisor on August 25, 2019.




                                         4
          Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 5 of 13



                            Iv. CAUSES OF ACTION

                                     COUNT I

                                        ADA

      29. Paragraphs 1-28 are incorporated herein.

      30. Plaintiffs cervical spine injury constitutes a physical impairment under the

ADA and did so during her employ with Defendant.

      31. Due to this impairment, Plaintiff was and is substantially limited with

respect to the major life activity ofthe major bodily function of her musculoskeletal

system.

      32. Plaintiff was and is disabled under the ADA.

      33. Plaintiff was and is a qualified individual able to perform the essential

functions of her position, with accommodation.

      34. Defendant violated Plaintiffs rights under the ADA by demoting her and

constructively discharging her because of:

      (a)retaliation for her request for a reasonable accomrnodation for her disability

in the form of intermittent leave as caused by her disability and/or the provision of

that leave;

      (b)retaliation for her complaints about interference and harassment with regard

to her taking that leave; and/or
         Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 6 of 13



      ()as a result of Defendant's failure to provide a reasonable accommodation

to Plaintifffor her disability in not permitting her to take medication for her disability,

as set forth above.

       35. As a result ofthe above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

       WHEREFORE,these premises considered,Plaintiffrespectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant's actions described

herein violated the ADA;

      (ii) That the Court grant Plaintiff a permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant,

from continuing to violate the ADA;

      (iii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by reinstating Plaintiff and placing her in the position she would have occupied in the

absence of discrimination (or front-pay), providing back-pay and lost benefits with

interest, ordering Defendant to pay compensatory and punitive damages as ajury may

assess, and awarding Plaintiff an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and
         Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 7 of 13



      (iv) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, expert witness fees,

attorney's fees, and expenses.

                                       COUNT II

                             REHABILITATION ACT

      36. Paragraphs 1-28 and 30-33 are incorporated herein.

      37. During the relevant events ofthis case,Defendant was a recipient offederal

financial assistance for purposes of the Rehabilitation Act.

      38. During the relevant events of this case, Defendant was therefore a covered

entity under the Rehabilitation Act.

      39. Defendant violated Plaintiffs rights under the Rehabilitation Act by

demoting her and constructively discharging her because of:

      (a)retaliation for her request for a reasonable accommodation for her disability

in the form of intermittent leave as caused by her disability and/or the provision of

that leave;

      (b)retaliation for her complaints about interference and harassment with regard

to her taking that leave; and/or
         Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 8 of 13



       (c) as a result of Defendant's failure to provide a reasonable accommodation

to Plaintifffor her disability in not permitting her to take medication for her disability,

as set forth above.

      40. Defendant intentionally discriminated against Plaintiffin taking the action

stated above or, alternatively, acted with deliberate indifference.

      41. As a result of the above described discrirninatory act, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

       WHEREFORE,these premises considered,Plaintiffrespectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant's actions described

herein violated the Rehabilitation Act;

      (ii) That the Court grant Plaintiffa permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant,

from continuing to violate the Rehabilitation Act;

      (iii) That the Court enter an Order requiring Defendant to make Plaintiffwhole

by reinstating Plaintiff and placing her in the position she would have occupied in the

absence of discrimination (or front-pay), providing back-pay and lost benefits with

interest, ordering Defendant to pay compensatory damages as a jury may assess, and




                                            8
         Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 9 of 13



awarding Plaintiff an amount to cornpensate her for any adverse tax consequences as

a result of a judgment in her favor; and

      (iv) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, expert witness fees,

attorney's fees, and expenses.

                                    COUNT III

                                     TITLE VII

      42. Paragraphs 1-28 above are incorporated by reference.

      43. Defendant violated Plaintiffs rights under Title VII by demoting her and

constructively discharging her because of her gender.

      44. As a result of the above described discriminatory acts, Plaintiff has been

made to suffer lost wages and benefits, emotional distress, and mental anguish.

      WHEREFORE,these premises considered,Plaintiffrespectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant's act as described

herein violated Title VII;

      (ii) That the Court enter an Order requiring Defendant to make Plaintiff whole

by reinstating her and placing her in the position she would have occupied in the

absence of Defendant's violation of Plaintiffs rights (or, alternatively, providing
        Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 10 of 13



front-pay), providing back-pay and restoration of lost benefits and perquisites of

employment with interest, and ordering Defendant to pay compensatory and punitive

damages as a jury may assess;

      (iii) That the Court grant Plaintiffa permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant

from continuing to violate Title VII;

      (iv) That the Court award Plaintiff prejudgment and post-judgment interest at

the highest rates allowed by law and an amount to compensate her for any adverse tax

consequences as a result of a judgment in her favor; and

      (v) That the Court award such other legal and equitable relief as justice

requires, including, but not limited to, an award of costs, attorney's fees, expert

witness fees, and expenses.

                                    COUNT III

                                        FMLA

      45. Paragraphs 1-28 above are incorporated by reference.

      46. Defendant was a covered employer under the FMLA during the course of

events set forth above.

      47. Plaintiff was an eligible employee under the FMLA during the course of

events set forth above, to-wit:


                                         10
        Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 11 of 13



      (a)Plaintiff had been ernployed by Defendant for at least 12 months;

     (b)Plaintiff had worked at least 1,250 hours in her service to Defendant; and

      (c) Plaintiff was employed at a worksite where 50 or more employees were

employed by Defendant.

      48. Plaintiffs cervical spine injury constituted a serious health condition under

the FMLA.

      49. Defendant interfered with Plaintiffs FMLA rights and/or retaliated against

her for exercising those rights by demoting her and constructively discharging her.

      50. Defendant knew, or showed reckless disregard for whether, its actions

violated the FMLA.

      51. Defendant acted in willful violation ofthe FMLA.

      52. As a result ofthe above described unlawful acts, Plaintiff has been made

to suffer lost wages and other benefits.

      WHEREFORE,these premises considered,Plaintiffrespectfully requests the

following:

      (i) That the Court issue an Order declaring that Defendant's actions violated

the FMLA;

        )That the Court enter an Order requiring Defendant to make Plaintiff whole

by reinstating Plaintiff and placing her in the position she would have occupied in the


                                           11
        Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 12 of 13



absence of Defendant's violation of her FMLA rights (or, alternatively, providing

front-pay), providing back-pay and restoration of lost benefits and perquisites of

employment with interest, ordering Defendant to pay liquidated damages, and

awarding Plaintiff an amount to cornpensate her for any adverse tax consequences as

a result of a judgment in her favor; and

      (iii) That the Court grant Plaintiffa permanent injunction enjoining Defendant,

and its agents, employees, successors, and those acting in concert with Defendant

from further violating Plaintiffs FIVILA rights;

      (iv) That the Court award such other available legal and equitable relief as is

warranted, including, but not limited to, an award of costs and expenses, attorney's

fees, and expert witness fees.

                                       Respectfully submitted,




                                       Adam M.Porter
                                       Attorney for Plaintiff
                                       Adam M. Porter, LLC
                                       2301 Morris Avenue, Suite 102
                                       Birmingham, Alabama 35203
                                       Phone:(205)322-8999
                                       Facsimile:(205)402-4619
                                       Email: adam@adamporterlaw.com




                                           12
           Case 1:20-cv-00492-JTA Document 1 Filed 07/13/20 Page 13 of 13



•              Plaintiff requests trial by struck jury.




                                           Attorney for Plaintiff


    Defendant's Address:
    Houston County Health Care Authority
    c/o Chester Sowell, Registered Agent
    1108 Ross Circle
    Dothan, AL 36301




                                             13
